Exhibit 10.48
TIME WARNER CABLE INC.
2006 STOCK INCENTIVE PLAN
DEFERRED STOCK UNITS AGREEMENT RELATING TO ELECTIVE CASH
DEFERRALS BY NON-EMPLOYEE DIRECTORS
General Terms and Conditions
          WHEREAS, the Board believes that giving non-employee members of the
Board the opportunity to defer receipt of compensation for their services to the
Company in the form of deferred stock units will promote its ability to attract
and retain talented individuals as members of the Board; and
          WHEREAS, the Board has adopted the Time Warner Cable Inc. 2006 Stock
Incentive Plan (the “Plan”), the terms of which are hereby incorporated by
reference and made a part of this Agreement; and
          WHEREAS, pursuant to Section 9(a) of the Plan, the Committee that
administers the Plan (i) has the authority to grant Other-Stock Based Awards,
which are Awards valued by reference to Shares and that may be in the form, and
dependent on such conditions, as the Committee may determine, and (ii) has
determined to grant deferred stock units as described in this Agreement pursuant
to such authority; and
          WHEREAS, the Participant has provided the Committee with a Deferral
Election Form pursuant to which the Participant has elected to defer a portion
of Cash Compensation in exchange for receiving deferred stock units under the
Plan; and
          WHEREAS, the Committee has determined that it would be in the best
interests of the Company and its stockholders to establish the deferral provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.
          NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth, the parties agree as follows:

1.   Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

  a)   “Annual Deferral Amount” means the portion of a Participant’s Cash
Compensation that a Participant elects to be deferred.     b)   “Cash
Compensation” means cash compensation earned by a Participant as a director of
the Company (including, but not limited to, retainers (whether annual,
semi-annual or otherwise), board meeting fees, committee meeting fees and
committee chairman fees).

 



--------------------------------------------------------------------------------



 



  c)   “Deferral Election Form” means an election form that indicates the Annual
Deferral Amount and the date that the DSUs will be distributed to the
Participant.     d)   “Deferred Stock Unit” or “DSU” means a bookkeeping entry,
equivalent in value to one Share, credited in accordance with an election made
by a Participant pursuant to a Deferral Election Form.     e)   “Notice” means
the Notice of Grant of Deferred Stock Units, which has been provided to the
Participant separately and which accompanies and forms a part of this Agreement.
    f)   “Participant” means a non-employee member of the Board to whom DSUs as
set forth in the Notice have been awarded pursuant to this Agreement.

2.   Grant of Deferred Stock Units. The Company hereby grants to the
Participant, on the terms and conditions hereinafter set forth, the number of
DSUs set forth on the Notice (the “DSU Award”). Each DSU represents the
unfunded, unsecured right of the Participant to receive one Share on the date(s)
specified herein or in the Notice. DSUs do not constitute issued and outstanding
Shares for any corporate purposes and do not confer on the Participant any right
to vote on matters that are submitted to a vote of holders of Shares.   3.  
Dividend Equivalents and Retained Distributions. If on any date while DSUs are
outstanding hereunder the Company shall pay any regular cash dividend on the
Shares, the Participant shall be paid, for each DSU held by the Participant on
the record date, an amount of cash equal to the dividend paid on a Share (the
“Dividend Equivalents”) at the time that such dividends are paid to holders of
Shares. If on any date while DSUs are outstanding hereunder the Company shall
pay any dividend other than a regular cash dividend or make any other
distribution on the Shares, the Participant shall be credited with a bookkeeping
entry equivalent to such dividend or distribution for each DSU held by the
Participant on the record date for such dividend or distribution, but the
Company shall retain custody of all such dividends and distributions (the
“Retained Distributions”); provided, however, that if the Retained Distribution
relates to a dividend paid in Shares, the Participant shall receive an
additional amount of DSUs equal to the product of (i) the aggregate number of
DSUs held by the Participant pursuant to this Agreement through the related
dividend record date, multiplied by (ii) the number of Shares (including any
fraction thereof) payable as a dividend on a Share. Retained Distributions will
not bear interest and will be subject to the same restrictions and payment
timing as the DSUs to which they relate.   4.   Delivery of Securities.

  a)   Subject to the terms and provisions of the Plan and this Agreement,
except as provided below, the Company shall issue or transfer to the
Participant, on the date specified in such Participant’s Deferral Election Form
in respect of which the

2



--------------------------------------------------------------------------------



 



DSUs are granted hereunder, the number of Shares as set forth on the Notice and
the Retained Distributions, if any, covered by that portion of the DSU Award.

  b)   DSUs Extinguished. Upon the issuance or transfer of Shares in accordance
with this Agreement, the DSUs shall be extinguished and such DSUs will not be
considered to be held by the Participant for any purpose.

5.   Acceleration of Distribution Date. Subject to paragraph 6 and the terms of
any agreement entered into by the Participant and the Company that provides for
treatment of DSUs that is more favorable to the Participant than the terms of
this paragraph 5, in the event of a Change in Control that also constitutes a
change in ownership or effective control of the Company, or in the ownership of
a substantial portion of the assets of the Company, within the meaning of
Section 409A(a)(2)(A)(v) of the Code (a “409A Change in Control Event”), to the
extent the DSU Award has not been previously canceled or forfeited, Shares
subject to the DSU Award shall be issued or transferred to the Participant, as
soon as practicable following such Change in Control, along with the Retained
Distributions related thereto. To the extent that a Change in Control does not
constitute a 409A Change in Control Event, the issuance of Shares and Retained
Distributions shall be made at the times otherwise provided hereunder as if no
Change in Control had occurred.   6.   Limitation on Acceleration.
Notwithstanding any provision to the contrary in the Plan or this Agreement, if
the Payment (as hereinafter defined) due to the Participant hereunder as a
result of the acceleration of issuance or transfer of the Shares subject to the
DSUs pursuant to paragraph 5 of this Agreement, either alone or together with
all other Payments received or to be received by the Participant from the
Company or any of its Affiliates (collectively, the “Aggregate Payments”), or
any portion thereof, would be subject to the excise tax imposed by Section 4999
of the Code (or any successor thereto), the following provisions shall apply:

  a)   If the net amount that would be retained by the Participant after all
taxes on the Aggregate Payments are paid would be greater than the net amount
that would be retained by the Participant after all taxes are paid if the
Aggregate Payments were limited to the largest amount that would result in no
portion of the Aggregate Payments being subject to such excise tax, the
Participant shall be entitled to receive the Aggregate Payments.     b)   If,
however, the net amount that would be retained by the Participant after all
taxes were paid would be greater if the Aggregate Payments were limited to the
largest amount that would result in no portion of the Aggregate Payments being
subject to such excise tax, the Aggregate Payments to which the Participant is
entitled shall be reduced to such largest amount.

The term “Payment” shall mean any transfer of property within the meaning of
Section 280G of the Code.

3



--------------------------------------------------------------------------------



 



    The determination of whether any reduction of Aggregate Payments is required
and whether to waive the right to any Payments due under this Agreement or any
portion thereof shall be made by the Participant, and such determinations shall
be conclusive and binding on the Company and its Affiliates. To the extent that
the Participant elects to waive the right to any Payments due under this
Agreement, such Payments and the DSUs and Retained Distributions related thereto
shall be forfeited.       The Company shall promptly pay, upon demand by the
Participant but no later than the end of the year following the year in which
incurred, all legal fees, court costs, fees of experts and other costs and
expenses which the Participant incurred in any actual, threatened or
contemplated contest of the Participant’s interpretation of, or determination
under, the provisions of this paragraph 6.   7.   Withholding and
Self-Employment Taxes. The Participant agrees that the Participant shall be
solely responsible for payment of any applicable self-employment and other
related taxes in connection with the issuance or transfer of Shares subject to
the DSUs, or Retained Distributions or the payment of any Dividend Equivalents.
  8.   Changes in Capitalization and Government and Other Regulations. This DSU
Award shall be subject to all of the terms and provisions as provided in this
Agreement and in the Plan, which are incorporated by reference herein and made a
part hereof, including, without limitation, the provisions of Section 10 of the
Plan (generally relating to adjustments to the number of Shares subject to
Awards granted under the Plan upon certain changes in capitalization and certain
reorganizations and other transactions).   9.   Right of Company to Terminate
Employment. Nothing contained in the Plan or this Agreement shall confer on any
Participant any right to continue as a non-employee member of the Board, and the
Company and any Affiliate shall have the right to terminate the Employment of
the Participant at any such time, with or without cause. The granting of the
DSUs under this Agreement shall not confer on the Participant any right to any
future Awards under the Plan.   10.   Nontransferability of the Deferred Account
or the DSU Award. This DSU Award shall not be transferable or assignable by the
Participant otherwise than by will or by the laws of descent and distribution.
During the lifetime of the Participant, the DSUs shall be payable only to the
Participant. If the DSUs becomes payable, consistent with the Deferral Election
Form, after the death of the Participant, the DSUs shall be paid to the
legatees, personal representatives or distributees of the Participant.   11.  
Notices. Any notice which either party hereto may be required or permitted to
give the other shall be in writing and may be delivered personally or by mail,
postage prepaid, addressed to Time Warner Cable Inc., at 7910 Crescent Executive
Drive, Charlotte, NC 28217, attention Manager, Executive Compensation, and to
the Participant at his or her address, as it is shown on the records of the
Company or its Affiliate, or in either case to such other address as the Company
or the Participant, as the case may be, by notice to the other may designate in
writing from time to time.

4



--------------------------------------------------------------------------------



 



12.   Interpretation and Amendments. The Committee has plenary authority to
interpret this Agreement and the Plan, to prescribe, amend and rescind rules
relating thereto and to make all other determinations in connection with the
administration of the Plan. The Committee may from time to time modify or amend
this Agreement in accordance with the provisions of the Plan, provided that no
such amendment shall diminish any of the rights of the Participant under this
Agreement without his or her consent.   13.   Successors and Assigns. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors and assigns, and shall be binding upon and inure to the benefit of
the Participant and his or her legatees, distributees and personal
representatives, including without limitation, the estate of the Participant and
the executor, administrator or trustee of such estate.   14.   Copy of the Plan.
The Participant agrees and acknowledges that he or she has received and read a
copy of the Plan.   15.   Governing Law. The Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to any choice of law rules thereof which might apply the laws of any other
jurisdiction.   16.   Waiver of Jury Trial. To the extent not prohibited by
applicable law which cannot be waived, each party hereto hereby waives, and
covenants that it will not assert (whether as plaintiff, defendant or
otherwise), any right to trial by jury in any forum in respect of any suit,
action or other proceeding arising out of or based upon this Agreement.   17.  
Submission to Jurisdiction; Service of Process. Each of the parties hereto
hereby irrevocably submits to the jurisdiction of the state courts of the State
of New York and the jurisdiction of the United States District Court for the
Southern District of New York for the purposes of any suit, action or other
proceeding arising out of or based upon this Agreement. Each of the parties
hereto to the extent permitted by applicable law hereby waives, and agrees not
to assert, by way of motion, as a defense, or otherwise, in any such suit,
action or proceeding brought in such courts, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that such suit, action or
proceeding in the above-referenced courts is brought in an inconvenient forum,
that the venue of such suit, action or proceedings, is improper or that this
Agreement may not be enforced in or by such court. Each of the parties hereto
hereby consents to service of process by mail at its address to which notices
are to be given pursuant to paragraph 11 hereof.   18.   Personal Data. The
Company may hold, collect, use, process and transfer, in electronic or other
form, certain personal information about the Participant for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that the following
personal information is required for the above named purposes: his/her name,
home address and telephone number, office address (including department and
employing entity) and telephone number, e-mail

5



--------------------------------------------------------------------------------



 



    address, date of birth, citizenship, country of residence at the time of
grant, work location country, system employee ID, employee local ID, employment
status (including international status code), supervisor (if applicable), job
code, title, salary, bonus target and bonuses paid (if applicable), termination
date and reason, taxpayer’s identification number, tax equalization code, US
Green Card holder status, contract type (single/dual/multi), any shares of stock
or directorships held in the Company, details of all grants of DSUs (including
number of grants, grant dates, vesting type, vesting dates, and any other
information regarding DSUs that have been granted, canceled, vested, or
forfeited) with respect to the Participant, estimated tax withholding rate,
brokerage account number (if applicable), and brokerage fees (the “Data”).
Participant understands that Data may be collected from the Participant directly
or from the Company. The Participant understands that Data may be transferred to
third parties assisting the Company in the implementation, administration and
management of the Plan, including the brokers approved by the Company, the
broker selected by the Participant from among such Company-approved brokers (if
applicable), tax consultants and the Company’s software providers (the “Data
Recipients”). The Participant understands that some of these Data Recipients may
be located outside the Participant’s country of residence, and that the Data
Recipient’s country may have different data privacy laws and protections than
the Participant’s country of residence. The Participant understands that the
Data Recipients will receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of Shares on the Participant’s behalf by a broker
or other third party with whom the Participant may elect to deposit any Shares
acquired pursuant to the Plan. The Participant understands that Data will be
held only as long as necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that Data
may also be made available to public authorities as required by law, e.g., to
the U.S. government. Participant understands that the Participant may, at any
time, review Data and may provide updated Data or corrections to the Data by
written notice to the Company. Except to the extent the collection, use,
processing or transfer of Data is required by law, Participant may object to the
collection, use, processing or transfer of Data by contacting the Company in
writing. The Participant understands that such objection may affect his/her
ability to participate in the Plan. The Participant understands that he/she may
contact the Company’s Stock Plan Administration to obtain more information on
the consequences of such objection.   19.   Compliance With Code Section 409A.
The Agreement is intended to comply with the requirements of Code section 409A
to avoid taxation under Code section 409A(a)(1) and shall at all times be
interpreted, operated and administered in a manner consistent with this intent.
References herein to ceasing to be a member of the Board and similar terms used
in this Agreement shall be deemed to refer to “separation from service” within
the meaning of Code section 409A to the extent necessary to comply with Code
section 409A. Notwithstanding any provision of the Agreement to the contrary, if
at the time of a Participant’s separation from service, the Participant is a
“specified employee” as defined in Code section 409A and any Shares or amounts
otherwise payable under this

6



--------------------------------------------------------------------------------



 



    Agreement as a result of such separation from service are subject to Code
section 409A, then no transfer or payment of such Shares or amounts shall be
made until the date that is six months following the Participant’s separation
from service (or the earliest date as is permitted under Section 409A of the
Code), and the Company will transfer or pay any Shares or amounts that are
delayed under the foregoing within 90 days of such date. Notwithstanding the
forgoing or any other term or provision of this Agreement or the Plan, neither
the Company nor any Affiliate nor any of its or their officers, directors,
employees, agents or other service providers shall have any liability to any
person for any taxes, penalties or interest due on any amounts paid or payable
hereunder, including any taxes, penalties or interest imposed under Code section
409A.

7